DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2019/0289661 A1).
Regarding claim 1, Chen discloses:
a method of operating an access node of a radio access network of a cellular network, the method comprising:
official notice of the state of the art) of a random access procedure of a terminal (par.[0045] discloses the transmission of the small data in MSG3 of a random access procedure),
in response to said participating in the early-data-transmission (par.[0045] which discloses the SDT in the RACH MSG3):
determining whether or not the terminal requires an update information element of a notification area of the radio access network (Fig.14 – 15 and par.[0508 – 0510] wherein the UE transmits to the base station a Msg3 with Resume (cause RNAU) plus short BSR), 
and
selectively transmitting the update information element if the terminal requires the update information element (par.[0062] discloses that the MSG-3 can be configured with 16 different cause values. One of the causes being MO-signaling. Thus, in combination with fig.14-15 the UE may send a MSG3 with cause indicating MO-Signalling and have the eNB/gNB perform RNAU).
Regarding claim 2, Chen discloses:

Regarding claims 3 and 13, Chen disclsoes:
receiving an uplink message of the random access procedure, the uplink message including a cause for the random access procedure, at least one value being indicative of early data of the early-data-transmission to be communicated and the update information element being required (fig.15 discloses that the MSG3 comprises a cause (e.g. RNAU) and a BSR for uplink data to be transmitted),
wherein the determining whether the terminal requires the update information element is based on the cause (par.[0047] discloses that UE in RRC_Inactive periof RNA-U periodically in view of par.[0062] and fig.15 wherein the MSG3 comprises RNAU and par.[0059] UE context is transmitted to the UE from the serving gNB when gNB receives RNAU due to change of RNA).
Regarding claims 4 and 14, Chen discloses:
Receiving an uplink message of the random access procedure (fig.15 the MSG3), the uplink message including a cause for the random access procedure (fig.15 MSG3 Cause), at least one value of the cause selected from a plurality of predefined candidate values being indicative of the update information element being required (par.[0062] discloses the MSG3 and 8-16 cause values comprising mo-signaling),

Regarding claim 6, Chen disclsoes:
determining a context information of the terminal (par.[0045] 1a1 and 1a2 discloses that the UE AS context is located and identified in the network via an “AS Context ID”)
wherein the determining whether the terminal requires the update information element is based on the context information (par.[0059] which recites, in part, “RAN2 to agree that the UE context is transferred to the serving gNB when it receives from the UE an RNAU due to change of RNA”).
Regarding claim 7, Chen discloses:
wherein said determining of the context information is selectively executed if an uplink message of the random access procedure includes a cause for the random access procedure having a value selected from a plurality of predefined candidate values and being indicative early data of the early-data-transmission to be communicated (par.[0047] discloses that UE in RRC_Inactive periof RNA-U periodically in view of par.[0062] and fig.15 wherein the MSG3 comprises RNAU and par.[0059] UE context is transmitted to the UE from the serving gNB when gNB receives RNAU due to change of RNA).
Regarding claim 8, Chen discloses: 

Regarding claim 9, Chen discloses:
wherein the terminal (90) is listed as operating in a sleep mode (302, 303) in the radio access network (101) and as operating in a suspended or connected mode (301) in a core network (90) of the cellular network (par.[0045] which discloses RRC inactive. The office takes official notice that when the UE is in RRC inactive it is in a sleep state on the RAN, and the core network does not know if the UE is in an RRC_Connected or sleep or suspended. For example Noorman being used an example discloses in par.[0042] RRC_INACTIVE in which the UE 200 is in a low power consuming state (e.g., sleep) and allowed to move over an area (e.g., RAN area) consisting of one or more cells 20 without notifying the network. According to such embodiments, the CN 110 may not be aware of whether the UE 200 is in the RRC_INACTIVE or RRC_CONNECTED state).
Regarding claim 11, Chen discloses: 
transmitting a connection release message  to the terminal, wherein the update information element is included in the connection release message (par.[0053] which recites, in part, “5.1 This MSG4 (i.e. SRB1 release to IDLE) can carry same information as RRC Connection release kind of message (e.g. priority, redirect information, idle mode mobility control information, cause and idle mode re-selection information).” Par.[0059]).


Regarding claim 12, Chen discloses:
a method of operating a terminal connectable to a radio access network of a cellular network, the method comprising:
in response to a need for early data of an early-data-transmission of a random access procedure to be communicated (par.[0045] which recites, in part, “when the UE goes to RRC_INACTIVE and is used to locate the AS context when the UE either tries to transmit small data”): 
determining whether an update information element of an notification area of the radio access network is required (par.[0059] discloses that the UE experiences change of RNA), 
depending on whether the update information element of the notification area is required:
including at least one indicator in at least one uplink message of the random access procedure, the at least one indicator being indicative of the early data transmission to be communicated and further indicative of the update information element being required (fig.15 MSG3 and Resume with cause RNAU and BSR), 
transmitting the at least one uplink message (fig.15 dislcoses that the UE transmits the MSG3), and 
participating in the early-data-transmission (par.[0045] 1c “he UE AS Context can be stored in an “anchor”/source gNB and may be fetched to the new serving gNB when .

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0360730 A1).
Regarding claim 1, Kim discloses:
a method of operating an access node of a radio access network of a cellular network, the method comprising:
participating in an early-data-transmission (par.[0005 – 0006] which discloses to support infrequent small data packet transmission, a mechanism for data transmission during the random access procedure is specified for NB-IoT and LTE-MD, the mechanism being early data transmission) of a random access procedure of a terminal (par.[0005] discloses a mechanism for data transmission during the random access procedure),
in response to said participating in the early-data-transmission (par.[0005 – 0006] which teaches performing small/early data transmission during a RACH procedure. Par.[0006] discloses that non-access stratum signaling can be sent using EDT, par.[0007] discloses the transmission of MSG3 for EDT):

selectively transmitting the update information element if the terminal requires the update information element (par.[0204] discloses that the UE can transmit the MSG3 with cause MO-signaling for RNAU, thus the UE requires the update, and that the UE performs TAU. Fig.13 S1320 and S1340. That is, if the Cause in the MSG-3 comprises MO-Signaling from the UE to the eNB, the eNB fetches the context and sends MSG-4 to the UE).
Regarding claim 12, Kim discloses:
a method of operating a terminal connectable to a radio access network of a cellular network, the method comprising:
in response to a need for early data of an early-data-transmission of a random access procedure to be communicated (fig.8 and par.[0138] discloses that the UE needs MO data from upper layer): 
determining whether an update information element of an notification area of the radio access network is required (par.[0223] s1320), 

including at least one indicator in at least one uplink message of the random access procedure, the at least one indicator being indicative of the early data transmission to be communicated and further indicative of the update information element being required (and fig.13 s1320), 
transmitting the at least one uplink message (fig.13 MSG3), and 
participating in the early-data-transmission (fig.13 MSG3 is transmitted from the UE also fig.9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 8, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 12, in view Kim et al. (US 2020/0029262 A1).
Regarding claim 5, Chen discloses:
determining whether the early-data-transmission is required based on the random access preamble and the cause (par.[0524] discloses that the UE transmits a preamble for a random access procedure, and fig.15 discloses that the MSG3 of the preamble comprises a cause), but does not disclose:
wherein the at least one value of the cause is selectively further indicative of early data of the early data transmission to be communicated if a random access preamble of the random access procedure is defined within a predefined preamble partition associated with the early data transmission.
In an analogous art, Kim discloses:
wherein the at least one value of the cause is selectively further indicative of early data of the early data transmission to be communicated if a random access preamble of the random access procedure is defined within a predefined preamble partition associated with the early data transmission (par.[0234 and 0315] discloses a terminal in RRC_Inactive performs updating of RNAU. And, par.[0323 and 0371] 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the EDT/SDT techniques as discussed in Chen with the preamble partitions as discussed in Kim. The motivation/suggestion would have been to allow the base station to quickly identify the intention of the terminal via the preamble transmission (Kim: par.[0371]).
Regarding claim 8, Kim discloses: 
checking whether an identity of the access node is referenced by or included in the context information, wherein the determining whether the terminal  requires the update information element is based on whether the identity of the access node is referenced by or included in the context information (par.[0338] which recites, in part, “In the case where the terminal disconnected from the existing anchor base station 3002 and remaining in the lightly-connected mode moves and camps on the cell of another base station, the new base station 3003 may receive and identify the resume ID of the terminal, and may recognize the base station that has previously provided services to the corresponding terminal. If the new base station 3003 successfully receives and identifies the resume ID, the new base station performs a procedure of retrieving the UE context from the existing base station (context retrieve procedure) (3055 and 3060)”).
Regarding claim 10, Kim discloses:
transmitting a connection release message (6011) to the terminal (90), wherein the update information element is included in the connection release message (fig.8 s804 – s810 wherein the UE transmits the early data to base station and from base station to core network using s1-AP).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Da Silva et al. (US 10,667,185 B2) “Method for Avoiding Unnecessary Actions in Resume Procedure”
Choe et al. (US 2021/0058824 A1) “Method and Apparatus for Discarding Data Among Associated Transmission Buffers in Wireless Communication System”
Kim et al. (US 2018/0213452 A1) “Method and Apparatus for Communication in Wireless Mobile Communication System”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411